Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-8 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the light source is operable in an on state in which the light source emits light through the hole and an off state in which the light source does not emit light through the hole, and wherein the hole is invisible when the light source is in the off state.”
Claims 9-17 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the hole has a lateral dimension that is less than 0.1 mm; and a light sensitive receptor configured to receive light through the hole in the layer of opaque material.”
Claims 18-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "each pixel in the plurality of pixels comprises a respective one of the openings in the plurality of openings; and a controller configured to control the display to emit light through the plurality of openings, wherein the plurality of openings are invisible when the display is off.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weber et al. (Patent No. US 8,564,961 B2) discloses the cross-sectional area of outer opening 152 of one or more holes 150 be too small to be resolvable by a user looking at outer surface 102 of extruded portion 103.
Omata et al. (Patent No. US 8,446,671 B2) discloses a light transmitting substrate 56 made of a thin metal plate and provided with a lot of small holes 56a that penetrate the metal plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878